Citation Nr: 1812534	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to May 25, 2017, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A May 2017 rating decision increased the Veteran's disability rating for bilateral hearing loss to 10 percent effective May 25, 2017.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  This case was remanded for additional development in May 2015.


FINDINGS OF FACT

1.  Prior to April 4, 2013, the Veteran had, at worst, Level II hearing in the right ear and Level IV hearing in the left ear.

2.  Since April 4, 2013, the Veteran had, at worst, Level IV hearing in the right ear and Level V hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Prior to April 4, 2013, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  Since April 4, 2013, the criteria for a 10 percent rating, and no more, for bilateral hearing loss have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a higher rating is warranted for his bilateral hearing loss disability.  The Veteran contends that he has difficulty hearing others speak and hearing the television.  See April 2009 and April 2013 VA examinations; April 2014 Board hearing transcript, p. 4.  Further, the Veteran contends that he is entitled to an increased evaluation dating back to May 25, 2015, the date the BVA remanded his case to obtain a VA examination, because it is not his fault that the AOJ took over two years to schedule a VA examination.  He contends that his condition in 2015 was the same as his current condition.  See December 2017 Appellant's Brief; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where  there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test.  38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level. 38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in the Veteran's audiogram during the appeal period; therefore that regulation is inapplicable. 

I. Prior to April 4, 2013

The Veteran's bilateral hearing loss disability is currently rated as noncompensable prior to May 25, 2017.  An April 2009 VA examination revealed an average pure tone threshold hearing level of 36 dB in the left ear and 45 dB in the right ear.  Speech recognition scores on the Maryland CNC test were 84 percent in the right ear and 76 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral II for the right ear and Roman Numeral III for the left ear.  Level II and Level III correspond to a noncompensable evaluation pursuant to Table VII.  

A December 2011 private treatment record includes pure tone thresholds and speech recognition scores.  Here, the exact numerical pure tone thresholds or at least a close approximation thereto is simple enough for the Board to interpret from the graph.  This showed an average pure tone threshold hearing level of 37.5 dB in the left ear and 51.25 dB in the right ear.  The Veteran's speech recognition score for the right ear was 88 percent and for the left ear was 82 percent.  The test used in this regard was not specified.  As there is no evidence that the Maryland CNC test was used for speech discrimination, the audiogram is not adequate for evaluation purposes.  However, even assuming the Maryland CNC test was used in this evaluation, application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral II for the right ear and Roman Numeral IV for the left ear.  Level II and Level IV correspond to a noncompensable evaluation pursuant to Table VII.  

Based on the results of the medical evidence of record discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable disability rating for bilateral hearing loss is not warranted prior to April 4, 2013.  The Board does not discount the difficulties the Veteran had with his auditory acuity during that time period.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

II.  Since April 4, 2013

The Veteran's bilateral hearing loss disability is currently rated as noncompensable prior to May 25, 2017, and 10 percent thereafter.  The Veteran's April 4, 2013 VA examination revealed an average pure tone threshold hearing level of 45 dB in the right ear and 54 dB in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 68 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral III for the right ear and Roman Numeral V for the left ear.  Level III and Level V correspond to a 10 percent evaluation pursuant to Table VII.  

The Veteran's May 2017 VA examination revealed an average pure tone threshold hearing level of 53 dB in the right ear and 56 dB in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 74 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral IV for the right ear and Roman Numeral V for the left ear.  Level IV and Level V correspond to a 10 percent evaluation pursuant to Table VII.  

Accordingly, since April 4, 2013, a disability of 10 percent is warranted for bilateral hearing loss.  Based on the results of the medical evidence of record discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a disability rating in excess of 10 percent for bilateral hearing loss is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


ORDER

Prior to April 4, 2013, a compensable disability rating for bilateral hearing loss is denied.

Since April 4, 2013, a disability rating of 10 percent for bilateral hearing loss is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


